Citation Nr: 0933601	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  09-10 719	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in Board of 
Veterans' Appeals' decisions of November 1994, which reopened 
and remanded the Veteran's claims for service connection for 
left ankle and left foot disorders, of January 2005, which 
dismissed the Veteran's motion of clear and unmistakable 
error in the November 1994 Board decision, and of September 
2007, which dismissed the Veteran's motion of clear and 
unmistakable error in the January 2005 Board decision.







ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1986.  He died in January 2008.  The moving party is the 
Veteran's mother.

In March 2009, the moving party requested that the Board 
correct and readjudicate its November 1994, January 2005, and 
September 2007 decisions pertaining to claims the Veteran had 
filed during his lifetime.  

The Board notes that correspondence to the Secretary of 
Veterans Affairs and to the Board's Chairman, sent by the 
moving party in March 2009, has been associated with the 
Veteran's claims file and has been reviewed by the 
undersigned.


FINDING OF FACT

The Veteran's mother was not a party to the November 1994, 
January 2005, and September 2007 Board decisions.  


CONCLUSION OF LAW

As the Veteran's mother does not qualify as a moving party, 
the Board has no jurisdiction to adjudicate the merits of a 
motion for revision of November 1994, January 2005, and 
September 2007 Board decisions.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 1994 decision, the Board reopened and remanded 
the Veteran's claims for service connection for left ankle 
and foot disorders.  The Veteran subsequently attacked the 
November 1994 decision, claiming the Board had committed 
clear and unmistakable error.  In a January 2005 decision, 
the Board dismissed the Veteran's claim alleging clear and 
unmistakable error in the November 1994 Board decision.  The 
Veteran subsequently attacked the January 2005 Board 
decision as containing clear and unmistakable error.  In a 
September 2007 decision, the Board dismissed the Veteran's 
claim alleging clear and unmistakable error in the January 
2005 Board decision.  In each of those decisions, the 
Veteran was the claimant.

After his death, the Veteran's mother, here the moving party, 
argued that the November 1994, January 2005, and September 
2007 Board decisions all contain clear and unmistakable 
error.  She wants the Board to admit it committed clear and 
unmistakable error and then readjudicate the Veteran's 
claims.  

Review to determine whether clear and unmistakable error in a 
final Board decision may be initiated by the Board, on its 
own motion, or by a party to the decision.  38 C.F.R. 
§ 20.1400.  The term "party" for the purpose of clear and 
unmistakable error motions, "means any party to the 
proceeding before the Board that resulted in the final Board 
decision, which is the subject of a motion under this 
subpart."  38 C.F.R. § 20.1401(b).  Thus, the regulation 
limits who can file a claim for clear and unmistakable error 
in a prior Board decision.

Such a restriction on who may act as a moving party is 
consistent with the provisions of 38 U.S.C.A. § 7111(c) (West 
2002), which state that motions may be made only by the 
claimant or the Board.  A "claimant," in such 
circumstances, refers only to the disability benefits 
claimant affected by the Board's earlier decision-not to any 
survivor.  Haines v. West, 154 F.3d 1298, 1301-02 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1249 (1999) ("The [clear-
and-unmistakable-error] claim provision provides nothing more 
than a procedure for a claimant to seek reconsideration of a 
limited type of error in a prior decision.  It cannot be read 
as providing a procedure for adjudication or payment of 
veterans benefits to survivors."  (Emphasis added.)).  

Consequently, since the Veteran's mother lacks standing as a 
moving party, the motion with respect to the November 1994, 
January 2005, and September 2007 Board decisions must be 
dismissed.  


ORDER

The motion to revise the November 1994, January 2005, and 
September 2007 Board decisions on the basis of clear and 
unmistakable error is dismissed.  



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



